                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


MAUNU RENAH WILLIAMS,           )                  CIV. NO. 19-00478 LEK-RT
#A6070389,                      )
                                )                  ORDER DISMISSING PETITION
          Petitioner,           )                  AND DENYING CERTIFICATE OF
                                )                  APPEALABILITY
          vs.                   )
                                )
NOLAN P. ESPINDA,               )
                                )
          Respondent,           )
_______________________________ )

                   ORDER DISMISSING PETITION AND
                DENYING CERTIFICATE OF APPEALABILITY

       Before the court is Petitioner Maunu Renah Williams’ Petition Under 28

U.S.C. § 2241 for a Writ of Habeas Corpus. ECF No. 1. Williams challenges the

calculation of his sentence in State v. Williams, Cr. No. 14-1-00470 (Haw. 3d

Cir.), which was imposed by the Circuit Court of the Third Circuit (“circuit

court”), State of Hawaii, on February 3, 2015. See 3PC141000470, avail. at:

https://jimspss1.courts.state.hi.us (last visited Sept.12, 2019).1



       1
          The court takes judicial notice of Williams’ state court criminal proceedings. See Bias
v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (holding court may take notice of proceedings
in other courts “if those proceedings have a direct relation to matters at issue”) (citation and
quotation marks omitted).
      Because it is clear from the face of the Petition and records referred to

therein that Williams fails to state a colorable claim for habeas relief, and that his

claims are currently pending before the Hawaii state courts, the Petition and this

action are DISMISSED without prejudice pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts. Any request

for a certificate of appealability is DENIED.

                                I. BACKGROUND

      On January 27, 2015, Williams pled guilty to one felony charge of

Promotion of Dangerous Drug 3d (Count 2), and two felony charges of possession

of Drug Paraphernalia (Counts 7 & 8), in Cr. No.14-1-00470. See 3PC141000470.

On February 3, 2015, the circuit court sentenced Williams to a five-year minimum

term in Count 2, mitigated to time served, and to five-year terms in Counts 7 and

8, with credit for time served, all terms to be served concurrently. Williams did

not appeal.

      Williams claims that Department of Public Safety (“DPS”) prison officials

have recently conspired against him to recalculate and change his maximum term

of sentence to a later date of release than the date originally set. Specifically,

Williams states that Hawaii Community Correctional Center (“HCCC”) official

Gayle K. Tavares originally calculated his maximum date of release as August 7,

                                           2
2019. See Pet., ECF No. 1, at PageID #8. He claims that Halawa Correctional

Facility (“HCF”) records clerk, Cely Ann Guittap, fraudulently altered this

maximum release date in the DPS computer system, changing it to November 16

rather than August 7, 2019, to retaliate against him, and to seek fame and

attention. Williams further alleges that DPS officials Maria Cook, Shari Kimoto,

Monica Lortz, Jodie Maesaka-Hirata, Dovie Borges, and Warden Scott Harrington

conspired with Third Circuit Judge Glen Nakamura, who originally sentenced

Williams, to express their support for ex- Honolulu Chief of Police Louis Kealoha

and his wife, as part of a widespread pattern of corruption that Williams intends to

expose.2 Williams alleges that he is being over-detained in violation of the Eighth

Amendment and DPS rules, regulations, and procedures.

                               II. LEGAL STANDARDS

       The court must screen all actions brought by prisoners who seek any form of

relief from a governmental entity or officer or employee of a governmental entity,

including habeas relief. 28 U.S.C. § 1915A(a). Rule 4 of the Rules Governing

Section 2254 Cases (Habeas Rule 4) requires the court to dismiss a habeas petition




       2
         Williams raises these identical claims in Williams v. Cook, No. 1:19-cv-00453-JMS (D.
Haw.) (filed 8/22/2019), a civil rights action which is pending on screening review.

                                              3
“[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”

                                    III. DISCUSSION

       Because Williams is currently in custody pursuant to the judgment of the

Hawaii circuit court in Cr. No. 14-1-00470, the Court construes the Petition as

brought pursuant to 28 U.S.C. § 2254, rather than § 2241, because § 2254 is the

exclusive vehicle for a habeas petition by a state prisoner in custody pursuant to a

state court judgment, even when the petitioner is not challenging the underlying

state court conviction. See White v. Lambert, 370 F.3d 1002, 1009-10 (9th Cir.

2004).3

A.     The Petition Fails to State a Cognizable Claim

       To the extent that Williams challenges a miscalculation in his release date,

the Petition must be dismissed for failure to state a cognizable federal habeas

claim. Habeas relief is available only if the petitioner’s conviction or sentence is

“in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“[I]t is not the

province of a federal habeas court to reexamine state-court determinations on


       3
        A state pre-trial detainee who is not in custody pursuant to the judgment of a state court
when he files his petition can seek relief under section 2241. See Stow v. Murashige, 389 F.3d
880, 882-83, 886-88 (9th Cir. 2004).

                                                4
state-law questions.”); Smith v. Phillips, 455 U.S. 209, 221 (1982) (“A federally

issued writ of habeas corpus, of course, reaches only convictions obtained in

violation of some provision of the United States Constitution.”).

      Matters relating to sentencing are generally governed by state law and do

not raise a federal constitutional question. Waddington v. Sarausad, 555 U.S. 179,

192 n.5 (2009) (“[W]e have repeatedly held that it is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions”)

(citation and internal quotation marks omitted). Williams does not even claim a

sentencing error. Rather, he claims an administrative error has been made in the

execution of his sentence. Williams argues that he is being detained past his

release date in violation of due process and his right to be free from cruel and

unusual punishment.

      Regardless of whether or how DPS and HCF officials erred in calculating

Williams’ sentence, however, sentencing calculations are governed by state law.

See Brooks v. Poulos, 370 Fed. Appx. 826, 827 (9th Cir. 2010) (“[T]he

determination of a formula for calculating the restoration of good time credits is an

unreviewable issue of state law.”); see also O’Neal v. Sherman, 2016 WL

1714552, at *17 (C.D. Cal. Feb. 26, 2016) (federal habeas courts “lack the

resources to engage in the minutiae of credit calculations for state prisoners, a

                                          5
state law matter properly reserved to state officials who . . . apply[ ] state law”).

Williams cannot convert his claim for a violation of Hawaii state sentencing

statutes and regulations into claims under the United States Constitution simply by

referencing due process and the Eighth Amendment. See Langford v. Day, 110

F.3d 1380, 1389 (9th Cir. 1997) (stating a petitioner may not “transform a

state-law issue into a federal one merely by asserting a violation of due process”).

Thus, petitioner's claim is not cognizable on federal habeas review. Maquinales v.

Spearman, 2018 WL 6112745, at *2-3 (C.D. Cal. Oct. 11, 2018), report and

recommendation adopted, 2018 WL 6092512 (C.D. Cal. Nov. 19, 2018). Mere

errors in the application of state law are not cognizable on federal habeas corpus

review. Estelle, 502 U.S. 62, 67-78 (1991).

B.    Conspiracy and Retaliation

      To the extent Williams alleges DPS and HCF prison officials “conspired” to

violate his constitutional rights to support ex-Chief of Police Kealoha and his wife

and to gain fame, these claims are too conclusory to support a plausible federal

claim for relief. Williams does not explain why prison officials would conspire

against him to change his date of release for the purpose of showing support for

Kealoha or his wife, or allege any other reason for retaliating against him by

arbitrarily changing his date of release.

                                            6
      More important, Williams filed documents in Williams v. Cook, No.

1:19-cv-00453-JMS, that tend to refute his claims, and in fact, explain his current

confusion. First, Williams’ original Sentence Calculation Form, dated

February 17, 2015, less than one month after his conviction, and signed by

Gayle K. Tavares, shows that, although his Maximum Term Release Date for

Count 2 was August 7, 2019, the date that he alleges he should have been released,

his maximum date of release for Count 7 was October 15, 2019, and for Count 8 is

October 14, 2019. See id., ECF No. 15-1, at PageID #90. Williams apparently

misunderstands that, regardless of whether his terms of imprisonment were

concurrent to each other, he is nonetheless required to serve the maximum term

imposed for each Count of conviction. Thus, while he has served his maximum

term for Count 2, his maximum terms for Counts 7 and 8 will not expire until

October 14, and 15, 2019. Thus, by the terms originally set, and unchallenged

until he filed this Petition, Williams is not being over-detained.

       Williams’ confusion apparently stems from a January 15, 2019 letter he

received from Guittap, in which she explained that errors in his sentencing

calculation had been discovered, and his maximum release date had been changed

to November 16, 2019. Id., at PageID #91. Williams, however, provides a third

letter, dated July 18, 2019, from DPS Program Development Officer

                                          7
Monica Lortz, explaining that Guittap’s January 15, 2019 letter was incorrect, and

that DPS “will continue to view [Williams’] release date as October 15, 2019. Id.,

at PageID #92. Thus, Williams’ actual maximum date of release has not been

changed since it was calculated in February 2015.

       Moreover, Acting Institutions Division Administrator Shari Kimoto also

wrote Williams, to explain the inconsistencies he noted and to inform him that

DPS had contacted his attorney, Stanton Oshiro, Esq., regarding Williams’

concerns, and were awaiting a response from him. See id., at PageID #93 (July 12,

2019 letter). These documents clearly do not support a showing that DPS or HCF

officials recently conspired or retaliated against Williams, because his maximum

term release date remains the same today as it was in February 2015.

B.     Exhaustion

       Even if Williams’ claims were colorable, the Petition must be dismissed as

wholly unexhausted. Under 28 U.S.C. § 2254(b), habeas relief may not be granted

unless a petitioner has exhausted the remedies available in state court.4 See Rose

v. Lundy, 455 U.S. 509, 510 (1982); Preiser v. Rodriguez, 411 U.S. 475, 500



       4
         A habeas petition “shall not be granted unless it appears that¯[¶ ] (A) the applicant has
exhausted the remedies available in the courts of the State; or [¶ ] (B)(i) there is an absence of
available state corrective process; or [¶ ] (ii) circumstances exist that render such process
ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1).

                                                8
(1973). Proper exhaustion requires that the petitioner’s contentions be fairly

presented to the state courts, Ybarra v. McDaniel, 656 F.3d 984, 991 (9th Cir.

2011), and disposed of on the merits by the highest state court with authority to

review them, Greene v. Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002). As a

matter of comity, a federal court will not entertain a habeas petition unless the

petitioner has exhausted the available state judicial remedies on every ground

presented. See Rose, 455 U.S. at 518.

      Williams states that he has brought his claims to the First and Third circuit

courts in January, May, July, and August 2019. See Pet., ECF No. 1, at PageID

#1-2. He says that his claims for relief in the Third circuit court have gone

unanswered and those raised in the First circuit court were dismissed. The docket

in Cr. No. 14-1-00470 shows that Williams has filed twelve “emergency” motions

since May 2019 in the Third circuit court regarding his putative over-detention.

https://jimspss1.courts.state.hi.us, 3PC141000470. The Third circuit court has not

addressed any of these motions to date.

      Williams also filed a Notice of Appeal in the Intermediate Court of Appeals

on September 3, 2019, the same date that he filed this Petition. See id., CAAP-19-

0000611. While it is not clear that any of Williams’ Motions or his appeal are

procedurally correct or will be addressed before his maximum date of release

                                          9
expires, it is clear that he has not exhausted his claims in the state courts. See 28

U.S.C. § 2244(d)(1).

      A federal court must dismiss a habeas petition if all of its claims are

unexhausted. Coleman v. Williams, 501 U.S. 722, 731 (1991) (“This Court has

long held that a state prisoner’s habeas petition should be dismissed if the prisoner

has not exhausted state remedies as to any of his federal claims.”); Rose, 455 U.S.

at 510. And, although a federal court may stay and abey a mixed petition while its

unexhausted issues are presented to the state court, see Rhines v. Weber, 544 U.S.

269, 277-78 (2005), there is no basis for staying a fully unexhausted petition.

      Once a court determines that a habeas petition contains only unexhausted

claims, it may dismiss the petition for failure to exhaust. Raspberry v. Garcia, 448

F.3d 1150, 1154 (9th Cir. 2006). Accordingly, because Williams’s Petition is

wholly and admittedly unexhausted, the Petition and this action are DISMISSED

without prejudice to Williams pursuing a federal challenge to the alleged

miscalculation of his sentence after his claims are exhausted in the state courts.

                   IV. CERTIFICATE OF APPEALABILITY

      Rule 11(a) of the Rules Governing Section 2254 Cases requires a district

court to rule on whether a petitioner is entitled to a certificate of appealability

when it enters a final order adverse to the applicant. See also, Fed. R. App. P.

                                           10
22(b). Reasonable jurists would not find the dismissal of Williams’s Petition as

unexhausted as debatable or wrong. See Gonzalez v. Thaler, 565 U.S. 134, 141

(2012).

                                              V. CONCLUSION

         (1)       Williams’s Petition Under 28 U.S.C. § 2254 for a Writ of Habeas

Corpus is DISMISSED. This dismissal is without leave to amend but without

prejudice to raising any constitutional claims regarding his sentence after such

claims are fully exhausted.

         (2)       Any certificate of appealability is DENIED.

         (3)       The Clerk of Court is directed to enter judgment and close the case.

                   IT IS SO ORDERED.

                   DATED: Honolulu, Hawaii, September 16, 2019.


                                                                 /s/ Leslie E. Kobayashi
                                                                 Leslie E. Kobayashi
                                                                 United States District Judge




Williams v. Hawaii, 1:19 cv 00 jms; hab ‘19 (dsm fully unexh)




                                                            11
